Citation Nr: 1003651	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  08-11 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disability, to 
include upper back pain and lower back pain.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 2003 to 
January 2007.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

This case was previously before the Board in July 2009, at 
which time it was remanded for additional development.  The 
case has now been returned to the Board for further appellate 
action.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim of entitlement to service 
connection for a back disability is decided.

At the outset, the Board notes that the Veteran was a 
participant in the Benefits Delivery at Discharge (BDD) 
program and that both spina bifida occulta and scoliosis were 
first diagnosed on a VA examination in September 2006, while 
the Veteran was still on active duty.  Additionally, a review 
of the Veteran's service treatment records (STRs) shows that 
the Veteran was not noted to have any spine defects at his 
enlistment examination in November 2002, at his airborne 
qualification examination in April 2003, or on X-rays taken 
after a jump accident in March 2004.

In the July 2009, the Board directed that medical opinions be 
obtained concerning whether the Veteran's spina bifida 
occulta and scoliosis are congenital defects or diseases as 
they are defined in VAOPGCPREC 82-90 (July 18, 1990).  The 
Board also requested that if the physician believed that 
either or both of the conditions are diseases, the physician 
should  provide an opinion as to whether the disease(s) 
clearly and unmistakably pre-existed the Veteran's active 
service and if so, whether it or they clearly and 
unmistakably underwent no permanent increase in severity as a 
result of his active service.  Additionally, the Board also 
indicated that should the physician determine that a new VA 
examination was necessary to form the opinions requested, one 
should be provided to the Veteran.     

In July 2009 the claims file was reviewed by a VA physician.  
The physician stated that spina bifida occulta is a 
congenital defect that would be present from birth.  The 
examiner noted that while the Veteran's pre-discharge VA 
examination X-ray films indicated that he did in fact have 
spina bifida occulta at S1, three other sets of X-ray studies 
failed to show this condition.  The physician concluded that 
he could not verify the presence or the absence of spina 
bifida occulta, and so he could not opine as to whether there 
was any relation between this condition and the Veteran's 
current claims of back pain.

The physician also addressed the Veteran's diagnosed 
scoliosis.  He stated that scoliosis is a defect that is 
present from an early age, but that the degree of spinal 
curvature can worsen over time.  He noted that since the 
severity of the Veteran's diagnosed scoliosis is not clear 
from the September 2006 examination report, he could not 
opine as to whether there was any relation between this 
condition and the Veteran's current claims of back pain.

The physician recommended that the Veteran be scheduled for 
an examination by an orthopedist, at which time a full set of 
X-rays should be obtained.  He believed an orthopedist could 
clarify the existence, or not, of spina bifida occulta and 
determine the severity of the Veteran's scoliosis.  The 
Veteran was not afforded the recommended examination.

Additionally, the Board notes that no opinion was ever 
offered as to whether the Veteran's scoliosis clearly and 
unmistakably pre-existed his active service and if so, 
whether it clearly and unmistakably underwent no permanent 
increase in severity as a result of his active service.  

Moreover, although the physician indicated that spina bifida 
occulta is a congenital defect, he did not specifically 
address whether it is a structural or inherent abnormality 
that is more or less stationary in nature, as the term 
"defect" has been defined by VA's General Counsel.  

The Board has concluded that the July 2009 VA medical 
opinions do not adequately comply with the instructions 
included in the July 2009 remand.  The United States Court of 
Appeals for Veterans Claims (Court) has held that RO 
compliance with a remand is not discretionary, and failure to 
comply with the terms of a remand necessitates another remand 
for corrective action.  Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The Veteran should be afforded a VA 
examination by an orthopedist to 
determine the nature and etiology of 
any currently present back disability.  
Any indicated studies, to include X-
rays, should be completed.  The claims 
file must be made available to and 
reviewed by the examiner.  

If upon examination a diagnosis of 
spina bifida occulta and/or scoliosis 
is confirmed, the examiner should 
provide an opinion as to whether the 
condition(s) is (are) disease(s), 
defect(s) or the result of injury.  In 
determining whether a condition is a 
defect, as opposed to a disease or 
injury, the examiner should expressly 
consider the following definitions 
provided by VA's General Counsel:

The term "disease" is broadly defined as 
any deviation from or interruption of the 
normal structure or function of any part, 
organ, or system of the body that is 
manifested by a characteristic set of 
symptoms and signs and whose etiology, 
pathology, and prognosis may be known or 
unknown.  On the other hand, the term 
"defects" would be definable as 
structural or inherent abnormalities or 
conditions that are more or less 
stationary in nature.  

If the examiner determines that either 
condition is a disease or injury, he 
should provide an opinion concerning 
whether the condition clearly and 
unmistakably pre-existed prior to the 
Veteran's active service and clearly 
and unmistakably underwent no permanent 
increase in severity as a result of the 
Veteran's active service, to include 
the Veteran's service as an Army 
Airborne Ranger.
    
Based upon the examination results and 
the review of the claims folder, the 
examiner should provide an opinion with 
respect to any currently present back 
disability other than spina bifida 
occulta and scoliosis, as to whether 
there is a 50 percent or better 
probability that it is etiologically 
related to his active service, to 
include the Veteran's service as an 
Army Airborne Ranger.

The rationale for each opinion 
expressed must also be provided.

2.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

3.	Then, the RO or the AMC should 
readjudicate the Veteran's claim for 
entitlement to service connection for a 
back disability in light of all 
pertinent evidence and legal authority.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the Veteran and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond 
before the case is returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


